eee ge
: =

AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COUI
SOUTHERN DISTRICT OF CALIFORNIA

; CLT LL CEST RECT
United States of America . JUDGMENT IN We

Vv. (For Offenses Committed|Gi'br A

 

 

Filomeno Vega-Reyes Case Number: 3:19-mj-22795

Grant L. Eddy

Defendant's Attorney

 

REGISTRATION NO, 86448298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

C]. was found guilty to count(s)

 

 

 

after a plea of not guilty.

_ Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense ‘Count Number(s)
8:1325 ~~ ILLEGAL ENTRY (Misdemeanor) 1.

L] The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT |

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

4 TIME SERVED: I days

Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all doguime ts in

. defendant’s possession at the time of arrest upon their deportation ey removal, ona A ye valo-  \ CA,
et cronpupends defendant be deported/removed with relative, * charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days -
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, July 12, 2019
Date of Imposition of Sentence

Received v “yt Ca wo le VV foot

DUSM : HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | | 3:19-mj-22795 -

 

 
